Citation Nr: 1237096	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin.                  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In March 2011, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

At the time of the March 2011 remand, the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), was before the Board on appeal.  In regard to the aforementioned issue, the Board determined that new and material evidence had been submitted and reopened the claim for service connection for an acquired psychiatric disorder, to include PTSD.  In the March 2011 remand, the Board remanded the underlying service-connection claim to the RO for additional development.  

In a July 2012 rating action, based on a VA examination requested by the Board, the RO granted service connection for an anxiety disorder, not otherwise specified, and assigned a 70 percent disability rating under Diagnostic Code 9413, effective from August 10, 2006.  Therefore, given that service connection has been granted for a psychiatric disorder, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is no longer before the Board.  

The Board recognizes that although service connection has been granted for an anxiety disorder, service connection has not been specifically granted for PTSD.  Nevertheless, the issue of entitlement to service connection for PTSD does not remain on appeal.  The Board notes that any current psychiatric symptomatology that the Veteran is experiencing, whether it is due to his service-connected anxiety or another psychiatric disability, including PTSD, such symptomatology has been taken into consideration by his 70 percent disability rating (there has been no effort to distinguish between the problems the Veteran has with PTSD and the problems the Veteran has with his anxiety).  The Board observes that even if service connection were to be also granted for "PTSD", in addition to the "anxiety disorder", the Veteran would receive no greater benefit or compensation.  If service connection is granted for one psychiatric disability, such disability would essentially be added to any existing service-connected psychiatric disability to form one combined service-connected psychiatric disability for VA purposes.  

Moreover, all psychiatric disorders are to be evaluated pursuant to a General Rating Formula used to rate psychiatric disabilities, other than eating disorders.  38 C.F.R.  § 4.130.  Here, the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for anxiety disorder (Diagnostic Code 9413) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2011).  To provide separate evaluations for various service-connected psychiatric disabilities would violate the prohibition against pyramiding found at 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, within his appeal the Veteran has indicated generally to his "psychiatric problem", not always, or exclusively, to PTSD.  Further, the Veteran has also not voiced any disagreement with the recent findings of the RO effectively granting this claim.    

In light of the above, because service connection has been granted for a psychiatric disorder, specifically an anxiety disorder NOS, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is no longer before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

It appears that the issue of individual unemployability due to service-connected disability (TDIU) has been raised by the record, but this is very unclear.  If the Veteran is raising such a claim, he should do so with the RO, in writing.  This issue is referred to the RO for appropriate clarification and action, if needed.  


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran's hypertension began during active service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, hypertension was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease (to include hypertension), if they are shown to be manifest to a degree of 10 percent or more within one year following the veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In this case, the Veteran contends that his currently diagnosed hypertension is related to his period of active service.

In the March 2011 remand, the Board stated that a review of the Veteran's service treatment records showed that the Veteran's blood pressure was normal at entrance into service.  However, in September 1970, a physician noted the Veteran gained 100 pounds in three years.  The Veteran was diagnosed with hypertension and obesity and the examining physician noted that the Veteran's hypertension may have been secondary to the increased weight.  Subsequent service treatment records indicated that the Veteran's blood pressure was normal, including at separation from service.  See service treatment records dated in December 1970.

However, post-service treatment records reflected that the Veteran's blood pressure continued to fluctuate, with one instance of high blood pressure demonstrated six years after service when the Veteran was again noted to be massively obese for 10 to 15 years.  See October 1976 private treatment record.  Subsequent post-service treatment records continued a diagnosis of hypertension and high blood pressure, with occasional notations that the Veteran's hypertension was "probably" related to his alcohol use.  See VA treatment records dated October 1998, January 1999, and July 2003.

In the March 2011 remand, the Board observed that there was no lay or medical evidence of record that addressed whether the Veteran's current hypertension was related to his military service, to include the diagnosis of hypertension rendered therein.  Thus, the Board remanded this case and directed the RO to afford the Veteran a VA examination in order to determine the etiology of his hypertension.  The examiner was requested to provide an opinion as to whether it was at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current hypertension was causally related to his military service, to include the diagnosis of hypertension rendered therein.   

Pursuant to the March 2011 remand, the Veteran underwent a VA examination in May 2011.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  He indicated that the first documented evidence of a diagnosis of hypertension was in October 2008.  Following the physical examination, he diagnosed the Veteran with hypertension.  He stated that the available medical evidence showed that the Veteran's hypertension was diagnosed relatively recently in 2008.  According to the examiner, a chest x-ray and EKG report, dated in 2009, did not show evidence of cardiac enlargement, which would have been indicative of chronic untreated hypertension.  Therefore, he opined that it was less likely as not that the Veteran's currently diagnosed hypertension was causally related to his military service.  According to the examiner, the Veteran had essential hypertension which was idiopathic (no cause known).  Thus, he indicated that additional likely etiology of the current hypertension could not be discerned without resorting to mere speculation.  The examiner stated that there was insufficient evidence in the service treatment records to show a relation to service.  

Upon a review of the May 2011 VA examination report, the Board notes that although the examiner stated that he had reviewed the Veteran's service treatment records, and he discussed blood pressure readings shown in the records, he did not recognize that the Veteran was diagnosed with hypertension during service.  

As stated above, the service treatment records showed that in September 1970, the Veteran was diagnosed with hypertension.  Thus, the examiner's finding that the Veteran was first diagnosed with hypertension in October 2008 is inaccurate and not based on a full factual foundation.  Therefore, given that the examiner partly based his opinion on the aforementioned finding, his opinion that the Veteran's hypertension is not related to his period of service is of diminished probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In light of the above, the Board recognizes that the Veteran was diagnosed with hypertension while he was in the military.  However, upon his discharge, his blood pressure was normal.  Nevertheless, post-service treatment records reflect that the Veteran's blood pressure continued to fluctuate, with one instance of high blood pressure demonstrated six years after service.  Moreover, he has a current diagnosis of hypertension.  The Board believes that a further remand of this case to the RO is not warranted.   

Thus, upon a review of the evidence of record, the issue of whether the Veteran's hypertension had its onset in service is in relative equipoise, i.e., about evenly balanced for and against his claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypertension was incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  As such, the Board will grant this appeal.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail above, sufficient evidence is of record to grant the claim for service connection for hypertension.  Therefore, no further development is needed with regard to the Veteran's appeal.

ORDER

Entitlement to service connection for hypertension is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


